This action was tried to a jury in the court of common pleas of Oklahoma county, Okla., by Irving Trust Company, trustees for Metropolitan Chain Stores, Inc., defendants in error herein, for recovery of amount alleged to be due by Gasper Edwards, plaintiff in error herein, for office rent; the plaintiff in error making counterclaim for damages sustained by him because of alleged untenantable condition of the premises in question.
Careful examination of the record presented in support of this appeal reveals that no objections were made or exceptions taken at any stage of the proceedings in the trial court, there only being an exception to the overruling of the plaintiff in error's motion for new trial. Therefore, the sufficiency of evidence to support jury's verdict, erroneous or insufficient instructions, or conduct of trial court cannot be urged here as grounds for reversal of judgment rendered by trial court. State ex rel. Walcott v. Wells, 96 Okla. 69, 220 P. 341; Kennedy v. Goodman, 39 Okla. 470, 135 P. 936: Tulsa Hospital Ass'n v. Juby, 73 Okla. 243, 175 P. 519.
In view of this state of the record, there is nothing presented to this court which would constitute grounds for reversal; therefore, judgment of the trial court is affirmed.
The Supreme Court acknowledges the aid of Attorneys B.A. Hamilton, A.K. Swann, and F.V. Westhafer in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Hamilton and approved by Mr. Swann and Mr. Westhafer, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration by a majority of the court, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, and WELCH, and CORN, JJ., concur.